VAUGHN, Judge.
Defendant excepted to the court’s finding of fact “ .. . plaintiff, on the 28th day of May 1970, caused to be paid by check to the defendant the sum of $5,000.00 on account in partial payment for defendant’s stock.” (Emphasis added.) Although the legal significance of the finding excepted to is obscure, *105we agree that it is not supported by the evidence. It may well be conceded that plaintiff advanced Tolley a sum of money for the purposes expressed in the agreement between plaintiff and Tolley dated 25 May 1970. Even if we assume, however, that the money turned over to Tolley by plaintiff was the source of some or all of the money used by Tolley to make the 28 May 1970 payment to defendant, there is nothing in this record to sustain a judgment for plaintiff against defendant for the sum so paid.
Reversed.
Judges Brock and Hedrick concur.